PART II-I-5-(3) (a) Record of Changes in Net Assets (Investor Shares) Total Net Asset Value Net Asset Value per Share USD (million) Yen (million) USD Yen 35th Fiscal Year Ended on September 30, 2005 7,954 940,561 21.66 2,561 36th Fiscal Year Ended on September 30, 2006 7,580 896,335 21.95 2,596 37th Fiscal Year Ended on September 30, 2007 8,038 950,494 22.30 2,637 38th Fiscal Year Ended on September 30, 2008 7,280 860,860 19.60 2,318 39th Fiscal Year Ended on September 30, 2009 8,021 948,483 19.98 2,363 40th Fiscal Year Ended on September 30, 2010 10,061 1,189,713 21.60 2,554 41st Fiscal Year Ended on September 30, 2011 9,875 1,167,719 21.82 2,580 42nd Fiscal Year Ended on September 30, 2012 11,916 1,409,067 24.47 2,894 43rd Fiscal Year Ended on September 30, 2013 11,431 1,351,716 24.82 2,935 44th Fiscal Year Ended on September 30, 2014 11,830 1,398,898 25.65 3,033 2014 End of February 11,584 1,369,808 25.27 2,988 End of March 11,723 1,386,245 25.28 2,989 End of April 11,935 1,411,314 25.58 3,025 End of May 11,908 1,408,121 25.89 3,061 End of June 11,937 1,411,550 25.91 3,064 End of July 11,846 1,400,790 25.65 3,033 End of August 11,978 1,416,399 26.16 3,093 End of September 11,830 1,398,898 25.65 3,033 End of October 12,084 1,428,933 25.95 3,069 End of November 12,285 1,452,701 26.29 3,109 End of December 12,324 1,457,313 25.57 3,024 2015 End of January 12,559 1,485,102 25.71 3,040
